Citation Nr: 1614747	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-31 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an esophageal disorder, to include esophageal stricture and gastroesophageal reflux disease, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations in the Persian Gulf.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1987 to February 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issues of entitlement to service-connected for hypertension and an esophageal disorder, to include esophageal stricture and gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations in the Persian Gulf are addressed in the Remand portion of this decision. 


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's left knee disorder is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's December 2011 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a November 2012 VA examination in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, a VA medical professional provided an adequate January 2013 medical opinion as to the etiology of the Veteran's left knee disorder.

In his November 2013 VA Form 9, the Veteran indicated he wished to provide testimony at a travel hearing before the Board, and a travel hearing was scheduled for August 2015.  Prior to his scheduled hearing, in an August 2015 letter, VA nurse practitioner E. W. indicated that the Veteran was very anxious, was unable to tolerate traveling Pittsburgh for his hearing, and questioned whether there was any other option for him to have his hearing.  The Veteran also submitted an August 2015 letter stating he was unable to attend his scheduled hearing.

The Board requested that the Veteran's representative contact the Veteran to determine if he wished to reschedule his hearing.  In a February 2016 letter, the Veteran's representative indicated that in a January 2016 telephone conversation, the Veteran stated he did not wish to attend a Board hearing, but did wish to continue with his appeal.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

As an initial matter, the Board notes that VA medical treatment records which were not considered in the October 2013 statement of the case, have since been added to the Veteran's electronic claims file and have not been considered by the RO in the first instance.  However, a review of these records demonstrates that none of these added treatment records pertain to any treatment for, complaints of, or diagnoses of a left knee disorder.  Thus, there is no prejudice to the Veteran in proceeding with adjudicating this claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has alleged that he experienced left knee pain during active duty service and that he has a current left knee disorder, which is due to his active duty service.

The Veteran's September 1987 entrance examination was normal and the Veteran denied any knee trouble in his September 1987 report of medical history.  A March 1993 periodic physical examination was also normal and did not document any knee difficulties.  In August 1994, the Veteran sought treatment for left knee pain over the previous two weeks.  The Veteran reported his left knee gave out during most physical training exercises, to include running and jumping and that it popped.  He denied taking medication for his knee.  On examination, the examiner found no evidence of edema, discoloration, or pain on palpation and a drawer test was negative.  The diagnosis was "rule out a medial patellar ligament strain."  The examiner, prescribed Tylenol and an ace bandage wrap, and instructed the Veteran to return to the clinic as needed.  There is no evidence that the Veteran returned to the clinic for treatment.  In a January 1996 report of medical history the Veteran denied a "trick" or locked knee and also denied bone, joint, or other deformities; he wrote "I feel as if I'm in good health."  A January 1996 medical examination report does not list any difficulties with his left knee. 

In March 1996, the Veteran filed a disability claim for hearing loss; he did not file a claim for a left knee disorder at that time.  At an April 1996 VA examination in connection with his hearing loss claim, the Veteran reported painful bilateral knees, which ached with walking and bending.  The examiner recommended x-rays of the knees, and under the diagnosis section of the examination report, the examiner wrote "painful knees."  April 1996 x-rays of the bilateral knees were normal.

A March 2002 preoperative medical note from J. S., M.D. reflects the Veteran injured his left knee in September 2000 when he was running up steps at work.  He experienced pain in his left knee and developed gradual edema.  He was seen at the emergency room, x-rays were taken, and he was referred to occupational medicine where he was told he had a knee sprain and was treated with physical therapy.  In December 2000, he injured his left knee again.  The impression was chondromalacia of the left patella, and the Veteran underwent arthroscopic knee surgery in April 2002.

At a January 2012 VA examination, the Veteran stated he developed left knee problems in service from running.  After service, he reported he fell off steps at work and fractured his patella and that he had arthroscopic surgery on his left knee, which was due to his in-service left knee injury and not his fractured patella.  He reported the fractured patella occurred in the early 2000's and that since then there had been no change in his left knee.  The January 2012 VA examiner diagnosed a left "knee injury" during service; x-rays taken in conjunction with that examination were normal, with no fracture or dislocation and no significant arthritic or degenerative changes found.  The January 2012 VA examiner did not provide a medical nexus opinion.

A VA medical professional provided a January 2013 medical opinion finding the Veteran's claimed knee condition was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The January 2013 VA medical professional reasoned that when the Veteran received treatment for his left knee during service in August 1994, he denied any specific precipitating left knee injury, physical examination of the left knee was normal with no evidence of instability, and that the Veteran's symptoms were consistent with patellofemoral syndrome.  The January 2013 medical professional also pointed to the Veteran's statements of record that he injured his knee in 2000 and the normal January 2012 left knee x-rays.

Although there is one incident in service of left knee pain, the examiner found no clinical findings of a left knee disorder on examination and did not provide a definitive diagnosis.  Moreover, the Veteran's subsequent service treatment records are negative for any further complaint or findings of a left knee disorder, to include on his service separation examination.  However, two months after his service separation, the Veteran complained of knee pain.  However, x-rays the knees were normal.  Thereafter, is no medical evidence that he continued to experience pain or sought treatment for knee pain following his separation from service and prior to his September 2000 left knee injury.

The Board has considered the Veteran's lay statements and acknowledges that they are competent evidence as to his symptoms because this requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's statements are not competent evidence, however, to identify a specific disability and provide an opinion on the etiology of that disability as this requires specialized medical education, training, or experience.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such competent evidence concerning the etiology of the Veteran's left knee disability has been provided by qualified medical personnel who reviewed and considered the medical evidence of record in conjunction with the Veteran's statements, and the Board finds this evidence to be the most probative.  See id.

The evidence does not demonstrate that the Veteran's current knee injury is due to his in-service complaints of left knee pain, and service connection must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a left knee disorder is denied.


REMAND

Hypertension

The Veteran was afforded a January 2012 VA examination to assess the etiology of his hypertension, however, no medical opinion was provided.  Accordingly, a new VA medical opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Esophageal Disorder

As an initial matter, given that the Veteran is claiming service-connection for two esophageal disorders, and given that an additional esophageal diagnosis is of record, the Board has merged and recharacterized the issues on appeal to broaden the scope of the Veteran's claim.

A January 2012 VA examiner diagnosed GERD and Barrett's esophagus.  Barrett's esophagus was on the Veteran's VA problem list, however, the examiner was unable to confirm this diagnosis and the Veteran indicated he was unaware of that diagnosis.  The examiner also diagnosed a 2008 esophageal myotomy with Thal fundoplication for esophageal spasm and GERD.  A different medical professional provided a January 2013 VA medical opinion and found that the Veteran's "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The VA medical professional reasoned that the Veteran was overweight, a smoker, and drank approximately a six pack of beer daily, which were all significant risk factors for GERD, and also reasoned that there was no evidence that GERD and esophageal strictures were secondary to service in Southwest Asia.  The VA medical professional also acknowledged the Veteran's in-service diagnosis of gastritis, yet did not provide any indication as to how gastritis was unrelated to the Veteran's current diagnoses.

The Board finds this medical opinion is inadequate and that a new one must be obtained on remand.  First, the evidence of record demonstrates that while the Veteran continues to use chewing tobacco, he quit smoking in 1995, and therefore, the medical professional's reasoning is based, in part, in an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).  Additionally, the medical professional did not give any explanation for why esophageal stricture was "less likely than not" due to the Veteran's service, and it is ambiguous as to whether esophageal stricture is a symptom of GERD or associated with GERD in some way.  Similarly, the record contains a diagnosis of Barrett's esophagus, yet it is unclear how that relates to the Veteran's other diagnoses of esophageal stricture and GERD.  Finally, while the January 2013 medical professional failed to explain how gastritis was unrelated to the currently diagnosed esophageal disorders.

As such, the Board finds a new VA medical opinion is required, which discusses all esophageal diagnoses and any associated disorders diagnosed during the appeal period, and which provides a thorough rationale discussing the etiology of those diagnosed disorders.  This opinion must also discuss whether the in-service diagnosis of gastritis is related to the Veteran's currently diagnosed esophageal disorders.

On remand, the RO must also obtain all the Veteran's outstanding VA treatment records from June 2015 to the present and associate them with the electronic claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must obtain all outstanding VA treatment records from June 2015 to the present.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  A VA medical opinion regarding whether the Veteran's diagnosed hypertension is related to his military service must be obtained.  The electronic claims file must be made available to the medical professional providing the opinion.  All pertinent symptomatology and findings must be reported in detail. 

Based on a review of the evidence of record, the VA medical professional must state:

* Whether any currently or previously diagnosed hypertension is due to the Veteran's active duty service.  The medical professional must state upon what specific evidence this determination is based.

* The examiner must also state whether any currently or previously diagnosed hypertension is due to or aggravated by the Veteran's service-connected posttraumatic stress disorder (PTSD).  The medical professional must state upon what specific evidence this determination is based.

A complete rationale for all opinions must be provided.  If the medical professional cannot provide the requested opinion without resorting to speculation, it must be so stated, and the medical professional must provide the reasons why an opinion would require speculation.  The medical professional must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the medical professional must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular medical professional.

3.  A VA medical opinion regarding the etiology of the Veteran's diagnosed esophageal disorders must also be obtained.  The electronic claims file must be made available to the medical professional providing the opinion for review.  All pertinent symptomatology and findings must be reported in detail.

Based on a review of the evidence of record, the VA medical professional must state:

* Whether any currently or previously diagnosed esophageal disorder is due to the Veteran's active duty service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The medical professional must state upon what specific evidence each determination is based.

* Whether any currently or previously diagnosed esophageal disorder is due to or aggravated by the Veteran's service-connected PTSD.  The medical professional must state upon what specific evidence each determination is based.

In the medical report, the VA medical professional must specifically discuss:

* The Veteran's in-service diagnosis of gastritis, symptoms associated with gastritis, and whether the in-service diagnosis relates to any currently diagnosed esophageal disorder.  The medical professional must state upon what specific evidence each determination is based.

* The symptoms associated with and the definition of and difference between the diagnoses of:

o gastritis,

o esophageal stricture,

o GERD, and

o Barrett's esophagus.

A complete rationale for all opinions must be provided.  If the medical professional cannot provide a requested opinion without resorting to speculation, it must be so stated, and the medical professional must provide the reasons why an opinion would require speculation.  The medical professional must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the medical professional must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular medical professional.

4.  The medical opinions must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


